DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 and 8 recites the limitation "the" in “the substrate”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gandhi (US 2018/0358280 A1).

Regarding Claim 10, Gandhi discloses a method (Fig 5; [0043,0047-0052]) of fabricating an integrated circuit assembly (Fig 2A), comprising: forming a heat dissipation device (250); forming a surface area enhancement structure ([0043,0048]; structure of 250 about 256; [0037,0042]; “increased thermal conductivity, and increased heat transfer”, “recessed areas 256 (e.g. trenches)”; structure shown could perform the same function) in or on the heat dissipation device (250); forming at least one integrated circuit device (114; [0025,0047]); and thermally contacting ([0029]; “receive and convey heat away from the IC dies 114”; [0047] “a TIM (e.g., TIM 140) is disposed above the one or more IC dies”) the heat dissipation device and the at least one integrated circuit 

Regarding Claim 11, Gandhi further discloses the method (Fig 5; [0043,0047-0052]; see Fig 2A) of claim 10, wherein forming the surface area enhancement structure (structure of 250 about 256; [0043,0048]) of the heat dissipation device (250) comprises forming at least one projection (see Fig 2A; portions of 250 between 256 project down towards 114 in Fig 2A) extending from the heat dissipation device (250).

Regarding Claim 12, Gandhi further discloses the method (Fig 5; [0043,0047-0052]; see Fig 2A) of claim 10, wherein forming the surface area enhancement structure (structure of 250 about 256; [0043,0048]) of the heat dissipation device (250) comprises forming at least one recess (256; [0038-0042]; “recessed areas”, “indentations or trenches”) extending into the heat dissipation device (250).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 and 19 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (US 2018/0358280 A1).

Regarding Claim 1, Gandhi discloses an integrated circuit assembly (Fig 1A), comprising: at least one integrated circuit device (114; [0025]); a heat dissipation device (150,154; [0028-0029]; “lid”) thermally contacting ([0029]; “receive and convey heat away from the IC dies 114”) the at least one integrated circuit device (114); and a thermal interface material (140; [0031]; “thermal interface material”) between the at least one integrated circuit device (114) and the heat dissipation device (150,154), wherein the heat dissipation device (150,154) directly contacts the thermal interface material (140).
	Gandhi (Fig 1A) does not explicitly disclose wherein the heat dissipation device includes a surface area enhancement structure such that wherein the surface area enhancement structure of the heat dissipation device directly contacts the thermal interface material.  (Note that the surface enhancement structure is not structurally claimed nor described in the claim language.)
	Gandhi teaches of an integrated circuit assembly (Fig 2A), comprising: at least one integrated circuit device (114; [0025]); a heat dissipation device (250; [0042]; “lid”) thermally contacting ([0029]; “receive and convey heat away from the IC dies 114”) the at least one integrated circuit device (114), wherein the heat dissipation device includes a surface area enhancement structure (structure of 250 about 256; [0037,0042]; “increased thermal conductivity, and increased heat transfer”, “recessed areas 256 (e.g. trenches)”; structure shown could perform the same function); and a thermal interface material (140; [0031]; “thermal interface material”) between the at least one integrated circuit device (114) and the heat dissipation device (250), wherein the surface area enhancement structure (structure of 250 about 256; [0037,0042]) of the heat dissipation device (250) directly contacts the thermal interface material (140).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly as disclosed by Gandhi (Fig 1A), wherein the heat dissipation device includes a surface area enhancement structure such that wherein the surface area enhancement structure of the heat dissipation device directly contacts the thermal interface material as taught by Gandhi (Fig 2A), as both limitations are present in the same publication and in order to prevent excessive squeeze out, reduce TIM BLT, provide adhesion, provide lower thermal resistance, increase thermal conductivity, and increase heat transfer (Gandhi, [0037-0042]).

Regarding Claim 2, Gandhi further teaches the integrated circuit assembly (Fig 2A) of claim 1, wherein the surface area enhancement structure (structure of 250 about 256; [0037,0042]) of the heat dissipation device comprises at least one projection (portions of 250 between 256 project down towards 114 in Fig 2A) extending from the heat dissipation device (250).

Regarding Claim 3, Gandhi further teaches the integrated circuit assembly (Fig 2A) of claim 1, wherein the surface area enhancement structure (structure of 250 about 256; [0037,0042]) of the heat dissipation device comprises at least one recess (256; [0038-0042]; “recessed areas”, “indentations or trenches”) extending into the heat dissipation device (250).

Regarding Claim 4, Gandhi teaches the limitations of the preceding claim.
Gandhi (Fig 1A) does not disclose the integrated circuit assembly of claim 1, wherein the at least one integrated circuit device includes a surface area enhancement structure and wherein the surface area enhancement structure of the at least one integrated circuit device directly contacts the thermal interface material.
However Gandhi (Fig 6) teaches of an integrated circuit assembly of claim 1, wherein at least one integrated circuit device (114; [0055-0059]) includes a surface area enhancement structure (structure of 114 about 602; [0055-0059]; structure shown could perform the same function) and wherein the surface area enhancement structure (structure of 114 about 602; [0055-0059]) of the at least one integrated circuit device directly contacts thermal interface material (140; [0055-0059]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly as taught by Gandhi (Fig 1A) in view of Gandhi (Fig 2A), wherein the at least one integrated circuit device includes a surface area enhancement structure and wherein the surface area enhancement structure of the at least one integrated circuit device directly contacts the thermal interface material as taught by Gandhi (Fig 6), as both limitations are present in the same publication and in order to prevent sudden squeeze out, thicker TIM, provide anchoring points, reduce TIM BLT, provide adhesion, enhance adhesion, provide lower thermal resistance, increase thermal conductivity, improve heat dissipation, and increase heat transfer (Gandhi, [0037-0042, 0055-0059]).

Regarding Claim 5, Gandhi further teaches the integrated circuit assembly (Fig 6) of claim 4, wherein the surface area enhancement structure (structure of 114 about 62; [0055-0059]) of the at least one integrated circuit device (114) comprises at least one projection (portions of 114 between 602 project up towards 140 in Fig 6) extending from the at least one integrated circuit device (114).


Regarding Claim 6, Gandhi further teaches the integrated circuit assembly (Fig 6) of claim 4, wherein the surface area enhancement structure (structure of 114 about 62; [0055-0059]) of the at least one integrated circuit device (114) comprises at least one recess (602; [0055-0059]; “recessed areas”, “trenches, indentations, receptacles, or cavities”) extending into the at least one integrated circuit device (114).

Regarding Claim 7, Gandhi further teaches the integrated circuit assembly (Fig 1A) of claim 1, further comprising a substrate (122; [0025-0027]), wherein the at least one integrated circuit device (114) is electrically attached ([0025-0027]; “interposer 112 includes circuitry for electrically connecting the IC dies 114 to circuitry of the package substrate 122”) to the substrate (122).

Regarding Claim 8, Gandhi further teaches the integrated circuit assembly (Fig 1A) of claim 7, wherein the heat dissipation device (150,154) is attached to the substrate (122).

Regarding Claim 19, Gandhi discloses an electronic system (Fig 1A), comprising: a board (122; [0025-0027]): and an integrated circuit package (114,150,154; [0025-0029]) electrically attached ([0025-0027]; “interposer 112 includes circuitry for electrically connecting the IC dies 114 to circuitry of the package substrate 122”) to the board (122), wherein the integrated circuit package (114,150,154) comprises: at least one integrated circuit device (114): a heat dissipation device (150,154; [0028-0029]; “lid”) thermally contacting ([0029]; “receive and convey heat away from the IC dies 114”) the at least one integrated circuit device (114); and a thermal interface material (140; [0031]; “thermal interface material”) between the at least one integrated circuit device (114) and the heat dissipation device (150,154), wherein the heat dissipation device (150,154) directly contacts the thermal interface material (140).
Gandhi (Fig 1A) does not explicitly disclose wherein the heat dissipation device includes a surface area enhancement structure such that wherein the surface area enhancement structure of the heat dissipation device directly contacts the thermal interface material.  (Note that the surface enhancement structure is not structurally claimed nor described in the claim language.)
	Gandhi teaches of a system (Fig 2A), comprising: at least one integrated circuit device (114; [0025]); a heat dissipation device (250; [0042]; “lid”) thermally contacting ([0029]; “receive and convey heat away from the IC dies 114”) the at least one integrated circuit device (114), wherein the heat dissipation device includes a surface area enhancement structure (structure of 250 about 256; [0037,0042]; “increased thermal conductivity, and increased heat transfer”, “recessed areas 256 (e.g. trenches)”; structure shown could perform the same function); and a thermal interface material (140; [0031]; “thermal interface material”) between the at least one integrated circuit device (114) and the heat dissipation device (250), wherein the surface area enhancement structure (structure of 250 about 256; [0037,0042]) of the heat dissipation device (250) directly contacts the thermal interface material (140).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Gandhi (Fig 1A), wherein the heat dissipation device includes a surface area enhancement structure such that wherein the surface area enhancement structure of the heat dissipation device directly contacts the thermal interface material as taught by Gandhi (Fig 2A), as both limitations are present in the same publication and in order to prevent excessive squeeze out, reduce TIM BLT, provide adhesion, provide lower thermal resistance, increase thermal conductivity, and increase heat transfer (Gandhi, [0037-0042]).

Regarding Claim 20, Gandhi further teaches the electronic system (Fig 2A) of claim 19, wherein the surface area enhancement structure (structure of 250 about 256; [0037,0042]) of the heat dissipation device comprises at least one projection (portions of 250 between 256 project down towards 114 in Fig 2A) extending from the heat dissipation device (250).

Regarding Claim 21, Gandhi further teaches the electronic system (Fig 2A) of claim 19, wherein the surface area enhancement structure (structure of 250 about 256; [0037,0042]) of the heat dissipation device comprises at least one recess (256; [0038-0042]; “recessed areas”, “indentations or trenches”) extending into the heat dissipation device (250).


Regarding Claim 22, Gandhi teaches the limitations of the preceding claim.
Gandhi (Fig 1A) does not disclose the electronic system of claim 19, wherein the at least one integrated circuit device includes a surface area enhancement structure and wherein the surface area enhancement structure of the at least one integrated circuit device directly contacts the thermal interface material.
However Gandhi (Fig 6) teaches of an integrated circuit assembly, wherein at least one integrated circuit device (114; [0055-0059]) includes a surface area enhancement structure (structure of 114 about 602; [0055-0059]; structure shown could perform the same function) and wherein the surface area enhancement structure (structure of 114 about 602; [0055-0059]) of the at least one integrated circuit device directly contacts thermal interface material (140; [0055-0059]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Gandhi (Fig 1A) in view of Gandhi (Fig 2A), wherein the at least one integrated circuit device includes a surface area enhancement structure and wherein the surface area enhancement structure of the at least one integrated circuit device directly contacts the thermal interface material as taught by Gandhi (Fig 6), as both limitations are present in the same publication and in order to prevent sudden squeeze out, thicker TIM, provide anchoring points, reduce TIM BLT, provide adhesion, enhance adhesion, provide lower thermal resistance, increase thermal conductivity, improve heat dissipation, and increase heat transfer (Gandhi, [0037-0042, 0055-0059]).

Regarding Claim 23, Gandhi further teaches the i electronic system (Fig 6) of claim 22, wherein the surface area enhancement structure (structure of 114 about 62; [0055-0059]) of the at least one integrated circuit device (114) comprises at least one projection (portions of 114 between 602 project up towards 140 in Fig 6) extending from the at least one integrated circuit device (114).

Regarding Claim 24, Gandhi further teaches the i electronic system (Fig 6) of claim 22, wherein the surface area enhancement structure (structure of 114 about 62; [0055-0059]) of the at least one integrated circuit device (114) comprises at least one recess (602; [0055-0059]; “recessed areas”, “trenches, indentations, receptacles, or cavities”) extending into the at least one integrated circuit device (114).

Claims 9, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (US 2018/0358280 A1) as applied to claims 1, 10 and 19 above and further in view of Xu (US 2010/0129648 A1).

Regarding Claim 9, Gandhi discloses the limitations of the preceding claim and Gandhi further teaches the integrated circuit assembly (Fig 1A) of claim 1, wherein the thermal interface material (140) comprises a two-phase ([0031]).
	Gandhi does not explicitly disclose a two-phase metallic alloy.

Xu teaches of an assembly (Fig 1) comprising an electronic component (110; [0025-0048,0054]; “chip”); a heat dissipation device (120; [0025-0048]; “heat sink”) thermally contacting ([0025-0048]) the electronic component (110); and a thermal interface material (130; [0025-0048]; “thermal interface materials”) between the electronic component (110) and the heat dissipation device (120), wherein the thermal interface material (130) comprises a two-phase metallic alloy ([0025-0048]; “Phase change materials are useful in thermal interface component applications because they are solid at room temperature and can easily be pre-applied to thermal management components. At operation temperatures above the phase change temperature, the material changes phases to become liquid or semi-liquid and behaves like a thermal grease. The phase change temperature is the melting temperature, where the material transforms from a soft solid at low temperatures to a viscous liquid at higher temperatures”; “filler materials include silver, copper, aluminum, and alloys thereof”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly as taught by Gandhi (Fig 1A) in view of Gandhi (Fig 2A), wherein the thermal interface material comprises a two-phase metallic alloy as taught by Xu, in order to provide a more efficient and better designed material, increase thermal conductivity, provide a desired thickness, provide a good cushion, and enhance bonding (Xu, [0004-0007, 0025-0048]).


Regarding Claim 18, Gandhi discloses the limitations of the preceding claim.
Gandhi further discloses the method (Fig 5; [0043,0047-0052]) of claim 10. wherein thermally contacting ([0029]; “receive and convey heat away from the IC dies 114”; [0047] “a TIM (e.g., TIM 140) the heat dissipation device (250) and the at least one integrated circuit device (114) with a thermal interface material (140) comprises thermally contacting the heat dissipation device (250) and the at least one integrated circuit device (114) with two- phase ([0031]) thermal interface material.
	Gandhi does not explicitly disclose a two-phase metallic alloy.
Xu teaches of an assembly (Fig 1) comprising an electronic component (110; [0025-0048,0054]; “chip”); a heat dissipation device (120; [0025-0048]; “heat sink”) thermally contacting ([0025-0048]) the electronic component (110); and a thermal interface material (130; [0025-0048]; “thermal interface materials”) between the electronic component (110) and the heat dissipation device (120), wherein the thermal interface material (130) comprises a two-phase metallic alloy ([0025-0048]; “Phase change materials are useful in thermal interface component applications because they are solid at room temperature and can easily be pre-applied to thermal management components. At operation temperatures above the phase change temperature, the material changes phases to become liquid or semi-liquid and behaves like a thermal grease. The phase change temperature is the melting temperature, where the material transforms from a soft solid at low temperatures to a viscous liquid at higher temperatures”; “filler materials include silver, copper, aluminum, and alloys thereof”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Gandhi, wherein the thermal interface material comprises a two-phase metallic alloy as taught by Xu, in order to provide a more efficient and better designed material, increase thermal conductivity, provide a desired thickness, provide a good cushion, and enhance bonding (Xu, [0004-0007, 0025-0048]).

Regarding Claim 25, Gandhi teaches the limitations of the preceding claim and Gandhi further teaches the electronic system (Fig 1A), wherein the thermal interface material (140) comprises a two-phase ([0031]).
	Gandhi does not explicitly disclose a two-phase metallic alloy.
Xu teaches of an assembly (Fig 1) comprising an electronic component (110; [0025-0048,0054]; “chip”); a heat dissipation device (120; [0025-0048]; “heat sink”) thermally contacting ([0025-0048]) the electronic component (110); and a thermal interface material (130; [0025-0048]; “thermal interface materials”) between the electronic component (110) and the heat dissipation device (120), wherein the thermal interface material (130) comprises a two-phase metallic alloy ([0025-0048]; “Phase change materials are useful in thermal interface component applications because they are solid at room temperature and can easily be pre-applied to thermal management components. At operation temperatures above the phase change temperature, the material changes phases to become liquid or semi-liquid and behaves like a thermal grease. The phase change temperature is the melting temperature, where the material transforms from a soft solid at low temperatures to a viscous liquid at higher temperatures”; “filler materials include silver, copper, aluminum, and alloys thereof”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system as taught by Gandhi, wherein the thermal interface material comprises a two-phase metallic alloy as taught by Xu, in order to provide a more efficient and better designed material, increase thermal conductivity, provide a desired thickness, provide a good cushion, and enhance bonding (Xu, [0004-0007, 0025-0048]).

Claims 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (US 2018/0358280 A1) as applied to claim 10 above.

Regarding Claim 13, Gandhi discloses the limitations of the preceding claim.
Gandhi (in Fig 5) does not disclose the method of claim 10, further comprises forming a surface area enhancement structure on or in the at least one integrated circuit device and wherein the surface area enhancement structure of the at least one integrated circuit device directly contacts the thermal interface material.
However Gandhi (in Fig 8; [0062-0067]) teaches of a method, comprises forming a surface area enhancement structure (see Fig 6; structure of 114 about 602; [0055-0059]; structure shown could perform the same function) on or in at least one integrated circuit device (114) and wherein the surface area enhancement structure (structure of 114 about 602; [0055-0059]) of the at least one integrated circuit device (114) directly contacts (see Fig 6) the thermal interface material (140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Gandhi (Fig 5), further comprises forming a surface area enhancement structure on or in the at least one integrated circuit device and wherein the surface area enhancement structure of the at least one integrated circuit device directly contacts the thermal interface material as taught by Gandhi (Fig 6,8), as both limitations are present in the same publication and in order to prevent sudden squeeze out, thicker TIM, provide anchoring points, reduce TIM BLT, provide adhesion, enhance adhesion, provide lower thermal resistance, increase thermal conductivity, improve heat dissipation, and increase heat transfer (Gandhi, [0037-0042, 0055-0059]).

Regarding Claim 14, Gandhi teaches the limitations of the preceding claim and Gandhi further teaches the method (Fig 8; [0062-0067]) of claim 13, wherein forming the surface area enhancement structure (see Fig 6; structure of 114 about 602; [0055-0059]; structure shown could perform the same function) of the at least one integrated circuit device (114) comprises forming at least one projection (portions of 114 between 602 project up towards 140 in Fig 6) extending from the at least one integrated circuit device (114).

Regarding Claim 15, Gandhi teaches the limitations of the preceding claim and Gandhi further teaches the method (Fig 8; [0062-0067]) of claim 13, wherein forming the surface area enhancement structure (see Fig 6; structure of 114 about 602; [0055-0059]; structure shown could perform the same function) of the at least one integrated circuit device (114) comprises forming at least one recess (602; [0055-0059]; “recessed areas”, “trenches, indentations, receptacles, or cavities”) extending into the at least one integrated circuit device (114).

Regarding Claim 16, Gandhi discloses the limitations of the preceding claim and Gandhi further discloses the method (Fig 2,5; [0043,0047-0052]), further comprising forming a substrate (122).
Gandhi does not explicitly disclose (in Fig 5) the method of claim 10, further comprising electrically attaching the at least one integrated circuit device to the substrate.
Gandhi teaches an integrated circuit assembly (Fig 1A), comprising a substrate (122; [0025-0027]), wherein the at least one integrated circuit device (114) is electrically attached ([0025-0027]; “interposer 112 includes circuitry for electrically connecting the IC dies 114 to circuitry of the package substrate 122”) to the substrate (122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Gandhi (Fig 5), further comprising electrically attaching the at least one integrated circuit device to the substrate as taught by Gandhi (Fig 1A), as both limitations are present in the same publication and in order to enable communication, conduct electrical signals between channels, mount packages to a PCB, increase density of components, and provide an electronic device such as a computer or laptop or smart phone (Gandhi, [0002-0004, 0025-0027]).

Regarding Claim 17, Gandhi further teaches the method (Fig 5; [0043,0047-0052]) of claim 16, further comprising attaching the heat dissipation device (250) to the substrate (122).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896